Order filed February 20, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00982-CV
                                ____________

           ELGIN WELLS AND DAVID C. EMMERS, Appellants

                                        V.

                     ZEB F. POINDEXTER, III, Appellee


                     On Appeal from the 190th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2005-70117


                                    ORDER
      The clerk’s record in this appeal was filed February 10, 2014. No reporter’s
record has been filed. My Thuy Cieslar, the official court reporter for the 190th
District Court, informed this court that appellant had not made arrangements for
payment for the reporter’s record. On November 6, 2013, the clerk of this court
notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant provided this court with proof of
payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
      Accordingly, we issue the following order:

      We ORDER appellants to file a brief in this appeal on or before March 21,
2014. If appellants do not timely file the brief as ordered, the appeal will be
dismissed for want of prosecution.




                                 PER CURIAM




                                        2